STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

MEYLIN CASTRO, INDIVIDUALLY, NO. 2022 CW 0919
AND ON BEHALF OF HER MINOR

CHILDREN, MONICA GISSELL

CASTANEDA-CASTRO, DAVID

MEJIA-CASTRO, AND DYLAN

SNEIJDER MEJIA-CASTRO, AND

MEYLIN P. CASTRO

VERSUS

CHURCH MUTUAL INSURANCE

COMPANY, FIRST UNITED

METHODIST CHURCH OF DENHAM

SPRINGS, ABC INSURANCE

COMPANY, SUNBELT RENTALS SEPTEMBER 6, 2022
SCAFFOLD SERVICES, LLC, XYZ

INSURANCE COMPANY, AND 1

PRIORITY ENVIRONMENTAL

SERVICES, INC.

 

In Re: Sunbelt Rentals Scaffold Services, LLC and 1 Priority
Environmental Services, Inc., applying for supervisory
writs, 19th Judicial District Court, Parish of East
Baton Rouge, No. 669445.

 

BEFORE : WELCH, PENZATO, AND LANIER, JJ.

WRIT DENIED.

AHP

WIL
Welch, J., concurs and would deny the writ, finding the
criteria set forth in Herlitz Construction., Ine. v. Hotel

Invesors of New Iberia, Inc., 396 So.2d 878 (La. 1981) (per
curiam)are not met.

COURT OF APPEAL, FIRST CIRCUIT

acn)

DEPUTY CLERK OF COURT
FOR THE COURT